
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 17 
        RIN 1080-AI82 
        Endangered and Threatened Wildlife and Plants; Endangered Status for Scimitar-Horned Oryx, Addax, and Dama Gazelle 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Proposed rule; reopening of comment period. 
        
        
          SUMMARY:

          We, the U.S. Fish and Wildlife Service (Service), provide notice of the reopening of the comment period for the proposed rule to list three species of antelope: scimitar-horned oryx (Oryx dammah), addax (Addax nasomaculatus), and dama gazelle (Gazella dama), as endangered. The comment period is reopened to accommodate requests by two non-government organizations for additional time to provide information. Comments previously submitted need not be resubmitted because they will be incorporated into the public record as part of this comment period and will be fully considered in the final determination. 
        
        
          DATES:
          The most recent comment period for the proposed rule closed October 22, 2003. With this reopening notification, written comments may now be submitted until January 12, 2004. 
        
        
          ADDRESSES:

          Submit any comments, information, and questions by mail to the Chief, Division of Scientific Authority, U.S. Fish and Wildlife Service, 4401 N. Fairfax Drive, Room 750, Arlington, VA 22203; or by fax to 703-358-2276; or by e-mail to ScientificAuthority@fws.gov. Comments and supporting information will be available for public inspection, by appointment, from 8 a.m. to 4 p.m. at the above address. You may also obtain copies of the November 5, 1991, proposed rule, and the July 24, 2003, notice to reopen the comment period from the above address. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Eleanora Babij at the above address, or by phone, 703-358-1708; fax, 703-358-2276; or e-mail, ScientificAuthority@fws.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Background 
        The scimitar-horned oryx (Oryx dammah), addax (Addax nasomaculatus), and dama gazelle (Gazella dama) originally occupied the same general region of North Africa. The reasons for the decline of all three antelope species are similar. Desertification, coupled with severe droughts, has dramatically reduced available habitat. The growth of permanent farming has brought additional pressures, such as human habitat disturbance and competition from domestic livestock, which have restricted these antelopes to marginal habitat. Additional pressures from the civil wars in Chad and the Sudan have resulted in increased military activity, construction, and uncontrolled hunting. 

        For further information regarding background biological information, factors affecting the species, and conservation measures available to scimitar-horned oryx, addax, and dama gazelle, please refer to the proposed rule published in the Federal Register on November 5, 1991 (56 FR 56491), and the notice to reopen the comment period published on July 24, 2003 (68 FR 43706). 
        Public Comments Solicited 

        We will accept written comments and information during this reopened comment period from the public, other concerned governmental agencies, the scientific community, industry, or any other interested party. Comments particularly are sought concerning; 
        (1) Biological, commercial trade, or other relevant data concerning any threat (or lack thereof) to the scimitar-horned oryx, addax, and dama gazelle; 
        (2) Additional information concerning the range, distribution, and population size of the scimitar-horned oryx, addax, and dama gazelle; 
        (3) Current planned activities in the species' range and their possible impacts on the scimitar-horned oryx, addax, and dama gazelle; 
        (4) Information on the validity of G. d. lozanoi as a subspecies; 
        (5) Alternatives to the treatment of captive and non-native free-ranging populations of scimitar-horned oryx, addax, and dama gazelle; and 
        (6) Information on the genetic integrity of captive and non-native free-ranging populations of scimitar-horned oryx, addax, and dama gazelle, and particularly whether any captive or non-native free ranging populations are likely to have been hybridized. 

        Our practice is to make comments, including names and home addresses of respondents, available for public review during regular business hours. Any person commenting may request that we withhold their home address, which we will honor to the extent allowable by law. In some circumstances, we may also withhold a commenter's identity, as allowable by law. If you wish us to withhold your name or address, you must state this request prominently at the beginning of your comment. However, we will not consider anonymous comments. To the extent consistent with applicable law, we will make all submissions from organizations or businesses, and from individuals identifying themselves as representatives or officials of organizations or businesses, available for public inspection in their entirety. Comments and materials received will be available for public inspection, by appointment, from 8 a.m. to 4 p.m. at the Division of Scientific Authority (see
          ADDRESSES section). 
        Author 

        The primary author of this notice is Eleanora Babij, Division of Scientific Authority, U.S. Fish and Wildlife Service (see
          ADDRESSES section). 
        
          Authority:
          16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L. 99-625, 100 Stat. 3500; unless otherwise noted. 
        
        
          Dated: November 14, 2003. 
          Steve Williams, 
          Director, Fish and Wildlife Service. 
        
      
      [FR Doc. 03-29533 Filed 11-25-03; 8:45 am] 
      BILLING CODE 4310-55-P
    
  